 

 

Exhibit 10.1

U.S. GOLD CORPORATION

- and -

GMP SECURITIES L.P.

- and -

EQUITY TRANSFER & TRUST COMPANY

 

 

SUPPLEMENTAL INDENTURE

to

Subscription Receipt Indenture Dated February 22, 2006
Providing for the Issue of up to 16,700,000 Subscription Receipts

 

 

Dated as of July 24, 2006

Fraser Milner Casgrain LLP


--------------------------------------------------------------------------------




 

 

THIS SUPPLEMENTAL INDENTURE made as of the 24th day of July, 2006.

B E T W E E N:

U.S. GOLD CORPORATION, a corporation duly organized and existing under the State
of Colorado (hereinafter called the “Corporation”)

OF THE FIRST PART

- and -

GMP SECURITIES L.P., a partnership existing under the laws of the Province of
Ontario (hereinafter called the “Agent”)


OF THE SECOND PART

- and -

EQUITY TRANSFER & TRUST COMPANY, a trust company existing under the Trust and
Loan Companies Act (Canada) (hereinafter called the “Subscription Receipt
Agent”)

OF THE THIRD PART

WHEREAS by way of a subscription receipt indenture dated February 22, 2006 (the
“Principal Indenture”) between the Corporation, the Agent and the Subscription
Receipt Agent, as agent, the Corporation created and authorized for issuance up
to 16,700,000 subscription receipts (the “Subscription Receipts”), each
Subscription Receipt being convertible into one common share of the Corporation
and one-half of one common purchase warrant;

AND WHEREAS in accordance with Section 9.01(c) and Section 9.01(g) of the
Principal Indenture, the Corporation, the Agent and the Subscription Receipt
desire to amend Sections 2.01, 4.06 and 5.01 of the Principal Indenture as
described below to reflect an additional covenant of the Corporation;

AND WHEREAS all things necessary have been done and performed to authorize the
execution of this Supplemental Indenture and to make the same effective and
binding upon the Corporation;

AND WHEREAS the Subscription Receipt Agent is the successor to the business of
Equity Transfer Services Inc.;

NOW THEREFORE THIS SUPPLEMENTAL INDENTURE WITNESSES and it is hereby covenanted,
agreed and declared as follows:


ARTICLE 1

SUPPLEMENTAL NATURE OF INDENTURE
AND RELATED MATTERS


--------------------------------------------------------------------------------




 

 


1.1                                                                              
DEFINITIONS

Unless defined herein or the context otherwise requires or specifies, all
expressions and terms used in this Supplemental Indenture (including recitals)
shall, for all purposes hereof, have the same meaning as ascribed to such
expressions and terms in the Principal Indenture.


1.2                                                                              
SUPPLEMENTAL NATURE OF INDENTURE

This Supplemental Indenture is an indenture supplemental to the Principal
Indenture within the meaning of the Principal Indenture, and the Principal
Indenture and this Supplemental Indenture shall be read together and have effect
so far as practicable as though all the provisions thereof and hereof were
contained in one instrument.


1.3                                                                              
SUPPLEMENT OF PRINCIPAL INDENTURE

The Principal Indenture is hereby amended and supplemented by the provisions
hereof.


1.4                                                                              
SUPPLEMENTAL INDENTURE

The terms “this Supplemental Indenture” and similar expressions, unless the
context otherwise specifies or requires, refer to this Supplemental Indenture
and not to any particular article, section or other portion thereof, and include
any and every instrument supplementary or ancillary hereto or in implement
hereof.  The terms “Indenture”, “hereto”, “herein”, “hereof”, “hereby”,
“hereunder” and similar expressions refer to the Principal Indenture and every
instrument supplemental or ancillary thereto or in implement thereof, including
this Supplemental Indenture.  The division of this Supplemental Indenture into
articles, sections and other portions thereof and the insertion of headings are
for convenience of reference only and shall not affect the construction or
interpretation of this Supplemental Indenture.  Unless the context otherwise
requires or is inconsistent herewith, references to articles or sections are to
articles and sections of this Supplemental Indenture.


1.5                                                                              
CONFIRMATION

The parties to this Supplemental Indenture hereby acknowledge and confirm that,
except as specifically amended by the provisions of this Supplemental Indenture,
all the terms and conditions contained in the Principal Indenture are and remain
in full force and effect, unamended, in accordance with the provisions thereof.


ARTICLE 2

AMENDMENTS


2.1                                                                              
AMENDMENTS OF SECTIONS 2.01, 4.06 AND 5.01

(A)           IN SECTION 2.01(A) OF PRINCIPAL INDENTURE, DELETE THE WORD
“INDETERMINATE”;

(B)           DELETE CLAUSE 4.06(B)(II); AND

(C)           SECTION 5.01 OF THE PRINCIPAL INDENTURE IS HEREBY AMENDED BY:

(I)                                     ADDING THE FOLLOWING:


--------------------------------------------------------------------------------




 

 

“(q)         Rights Offering.  The Corporation will not issue or fix a record
date for the issuance of rights, options or warrants to subscribe for or
purchase Common Shares for securities convertible into or exchangeable for
Common Shares at a price per share (or having a conversion or exchange price per
share) less than 95% of the Current Market Price of the Common Shares on the
earlier of such record date or the date of which the Corporation announces its
intention to make such issuance.”


ARTICLE 3

ACCEPTANCE BY SUBSCRIPTION RECEIPT


3.1                                                                              
ACCEPTANCE BY SUBSCRIPTION RECEIPT AGENT

The Subscription Receipt Agent hereby accepts the trusts in this Supplemental
Indenture declared and created and agrees to perform the same upon the terms and
conditions hereinbefore set forth but subject to the provisions of the Principal
Indenture.


ARTICLE 4

MISCELLANEOUS


4.1                                                                              
CONFIRMATION OF PRINCIPAL INDENTURE

The terms and provisions of the Principal Indenture, as amended and supplemented
by this Supplemental Indenture, are in all respects confirmed.


4.2                                                                              
ENUREMENT

This Supplemental Indenture shall enure to the benefit of and be binding upon
the successors and assigns of the Subscription Receipt Agent, the Agent and the
Corporation, as the case may be.


4.3                                                                              
FURTHER ASSURANCES

The parties hereto hereby covenant and agree to execute and deliver such further
and other instruments and to take such further or other action as may be
necessary or advisable to give effect to this Supplemental Indenture and the
provisions hereof.

[signature page follows]


--------------------------------------------------------------------------------




 

 

IN WITNESS WHEREOF the parties hereto have executed this Supplemental Indenture
under their respective corporate seals and by the hands of their officers on
their behalf.

U.S. GOLD CORPORATION

 

 

 

 

By:

/s/ Robert R. McEwen

 

 

Name: Robert R. McEwen

 

 

Title: Chairman & Chief, Executive Officer

 

 

 

 

GMP SECURITIES L.P.

 

 

 

By:

/s/ Mark Wellings

 

 

Name: Mark Wellings

 

 

Title: Director

 

 

 

 

EQUITY TRANSFER & TRUST COMPANY

 

 

 

By:

/s/ Derrice Richards

 

 

Name: Derrice Richards

 

 

Title: Senior Advisor Trust Services

 

 

 

 

By:

/s/ Beau Cairns

 

 

Name: Beau Cairns

 

 

Title: Manager Corporate Services

 


--------------------------------------------------------------------------------